Title: To John Adams from John Sullivan, 27 September 1789
From: Sullivan, John
To: Adams, John



My good old Friend,
Durham September 27th 1789

Being informed by Judge Livermore that Mr Pickering and myself are nominated for this District; may I ask the favor of your influence in my behalf; you know both our standing in the Law Department, & know that he never had the preference there given him; you know the part I took in the American Contest, and cannot be ignorant that he refused from the commencement of Hostilities untill 1780 to join in our Councils, or Act with us in any of our measures:
If all other things are equal I know your friendship for those who risqued every thing in the American Cause will have its due weight on your Excellencys mind & I flatter myself lead you to Espouse the side of him who now is and ever has been your Excellencys most devoted servant

Jno Sullivan